UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4261


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERICK VALENTIN GONZALEZ-CHICAS, a/k/a Erick V. Gonzalez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:10-cr-00279-JRS-1)


Submitted:   September 29, 2011           Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Robert J. Wagner, Assistant Federal Public Defenders,
Richmond, Virginia, for Appellant.     Neil H. MacBride, United
States Attorney, S. David Schiller, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Erick      Valentin         Gonzalez-Chicas         pled    guilty       to   one

count of illegal reentry after deportation for an aggravated

felony, in violation of 8 U.S.C. § 1326(a), (b)(2) (2006).                                    His

twenty-four-month               sentence       was     the     bottom        his      properly

calculated           advisory    Sentencing          Guidelines      range. ∗        Gonzalez-

Chicas’      sole      argument        on    appeal    is    that    the    district      court

failed     to    adequately        explain      its     decision      to    deny     counsel’s

argument for a downward variance sentence.                          For the reasons that

follow, we affirm.

                We review a sentence imposed by a district court under

a    deferential        abuse     of    discretion      standard.           Gall    v.    United

States, 552 U.S. 38, 45-46 (2007); United States v. Lynn, 592

F.3d 572, 578–79 (4th Cir. 2010) (noting abuse of discretion

standard of review applicable when defendant properly preserves

a    claim      of    sentencing        error).        We    begin     by    reviewing        the

sentence for significant procedural error, including such errors

as    failing         to    calculate         (or     improperly       calculating)           the

Guidelines range, treating the Guidelines as mandatory, failing

to consider the 18 U.S.C. § 3553(a) (2006) factors, selecting a

sentence        based      on    clearly       erroneous      facts,        or     failing     to


       ∗
       Gonzalez-Chicas’ advisory Sentencing Guidelines range was
24-30 months.



                                                 2
adequately explain the chosen sentence.                      Gall, 552 U.S. at 51.

If    there    are       no    procedural       errors,     we     then     consider     the

substantive reasonableness of the sentence, taking into account

the totality of the circumstances.                     United States v. Pauley, 511

F.3d 468, 473 (4th Cir. 2007).                  We presume reasonable a sentence

within the properly calculated Guidelines range.                            United States

v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

              An    individualized           explanation      must       accompany     every

sentence.      Lynn, 592 F.3d at 576.                  The court’s explanation need

not be exhaustive, although it must be “sufficient ‘to satisfy

the appellate court that [the district court] has considered the

parties’ arguments and has a reasoned basis for exercising [its]

own    legal       decicisionmaking            authority.’”        United       States     v.

Boulware, 604 F.3d 832, 837 (4th Cir. 2010) (quoting Rita v.

United   States,         551    U.S.    338,    356    (2007)).          When   imposing    a

sentence within the Guidelines range, however, the explanation

need not be elaborate or lengthy because Guidelines “sentences

themselves     are       in    many    ways     tailored    to     the    individual     and

reflect approximately two decades of close attention to federal

sentencing policy.”              United States v. Hernandez, 603 F.3d 267,

271 (4th Cir. 2010) (citation and internal quotation omitted).

              We    hold       that    the    district     court     committed     neither

procedural         nor    substantive          error    during     sentencing.           The

district      court      correctly       calculated        the   advisory       Guidelines

                                                3
range and it is apparent from the court’s discussion that it

considered     both      parties’     arguments,      including   the    § 3553(a)

factors,     and        had    a    reasoned   basis      for     its    decision.

Accordingly,       we    affirm    the    district    court’s     sentence.      We

dispense     with       oral   argument     because     the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                           4